 

Exhibit 10.2

SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

French Sub-Plan – Restricted Stock/Restricted Stock Units

This sub-plan (the “Sub-Plan”) provides for a certain number of conditions or
definitions which will apply to the granting of the right to receive
(“Restricted Stock Units”) and delivery of actual shares of common stock of
Spansion Inc. (the “Company”) without payment therefore and subject to
restrictions thereon (the “Restricted Stock”) to the employees of a French
Subsidiary, under the Spansion Inc. 2010 Equity Incentive Award Plan (the
“Plan”) and the Sub-Plan.

The additional terms and conditions provided for by the Sub-Plan are specific to
the Eligible Employees of a French Subsidiary only and do not affect the rights
afforded to any other Participant who is granted Restricted Stock Units or
shares of Restricted Stock under the Plan. The additional terms and conditions
provided for by the Sub-Plan also do not affect the terms of the Plan itself for
purposes of compliance with U.S. tax and securities laws.

Unless otherwise defined herein, the terms defined in the Plan and in the
agreement evidencing an Award shall have the same defined meaning in the
Sub-Plan.

The provisions of this Sub-Plan shall form an integral part of the Plan and the
shares of Common Stock granted to the Eligible Employees shall consequently be
governed by the provisions of the Plan and of this Sub-Plan. The provisions of
the Plan shall remain applicable insofar as they do not contradict the
provisions of the Sub-Plan.

 

I. DEFINITIONS

Eligible Employee means any person employed by a French Subsidiary under the
terms of a written or oral employment agreement, and who does not own, on the
Date of Grant, shares of Common Stock representing more than 10% of the issued
equity securities of the Company.

Date of Grant or Award Date means the date on which the Committee grants to an
Eligible Employee the right to receive shares and determines the number of
shares subject to such grant.

French Subsidiary means each subsidiary of the Company organized under the laws
of France which the Company may designate as a French Subsidiary under the Plan.



--------------------------------------------------------------------------------

 

II. SPECIFIC CONDITIONS APPLYING TO SHARES OF RESTRICTED STOCK GRANTED TO
ELIGIBLE EMPLOYEES UNDER THIS SUB-PLAN

 

  1. Restricted Stock Units may only be granted to Eligible Employees as defined
above and Eligible Employees can only be granted shares of Common Stock under
the Plan without payment therefore in the form of Restricted Stock.

 

  2. Shares of Common Stock cannot be delivered upon vesting of Restricted Stock
Units or Restricted Stock prior to the second anniversary of the Date of Grant
(“Delivery Date”), subject to the Participant remaining employed with the French
Subsidiary or the Company on the Delivery Date. Common Stock acquired upon
vesting of Awards cannot be transferred prior to the second anniversary of the
Delivery Date (hereafter the “Holding Period”). In the event that an Eligible
Employee does not comply with the requirement set forth in Section 2 and in
Section 3, such Eligible Employee shall be liable for all consequences to the
Company or to the applicable employing French Subsidiary resulting from such
breach and must indemnify the Company and the employing French Subsidiary in
respect of all amounts payable by the Company or such French Subsidiary in
connection with such breach. More generally, the Eligible Employee agrees to
indemnify and keep indemnified the Company or the Eligible Employee’s employer,
as the case may be, from and against any liability for and obligation to pay any
tax and social charges incurred by the Company or the Eligible Employee’s
employer, as the case may be.

 

  3. At the expiration of the Holding Period, if the Common Stock is listed on
any established stock exchange or a national market system, Common Stock cannot
be sold (i) during the ten trading sessions preceding and following the date on
which the consolidated accounts or annual accounts of the Company are first
released to the public, and (ii) during a period (x) starting from the date on
which the Board or any committee thereof become aware of any information which,
if published, could significantly affect the company’s market price and
(y) ending at the close of the tenth trading session following the publication
of the information.

 

Spansion Inc. By:  

 

Its:  

 

 

2